Citation Nr: 0531212	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  97-34 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for blindness due to 
glaucoma.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO), which denied the veteran entitlement to 
service connections for blindness. 

In February 2000, the veteran appeared at the RO and offered 
testimony in support of his claim at a formal hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
veteran's testimony has been associated with his claims file.

This case was previously before the Board and, in April 2000 
and September 2003, it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review. 


FINDING OF FACT

There is no evidence of glaucoma during the veteran's active 
military service and the preponderance of the evidence is 
against a finding that the veteran's current glaucoma is 
related to his military service.

CONCLUSION OF LAW

Glaucoma was not incurred during or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a July 1997 statement of 
the case and a supplemental statements of the case dated in 
June 2002, October 2002, and June 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, by way of letters dated in February 2004, April 
2005, and June 2005, the RO specifically informed the veteran 
of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the above noted VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records are negative for 
complaints, findings and/or diagnosis referable to the 
veteran's eyes and/or vision.  On the veteran's June 1979 
medical examination for service separation, a clinical 
evaluation of the veteran's eyes found no abnormalities.  On 
vision examination, visual acuity was 20/20, bilaterally.  On 
a contemporaneous report of medical history, the veteran 
specifically denied present or past eye trouble.

On his initial post service VA examination in September 1980, 
the veteran made no complaints referable to his eyes.  
Physical examination of the eyes found them to be normal 
externally with no exaphthalmos.  There was normal reaction 
to light and distance.  The veteran's field of vision was 
normal.  Visual acuity was 20/30, bilaterally.  

In March 1982, April 1983, April 1985, September 1987, June 
1990, and November 1992, the veteran presented for a VA 
examinations in conjunction with unrelated claims. No 
abnormalities of the eyes were reported.

VA hospitalized the veteran in April 1996 with a history of 
advanced glaucoma in both eyes.  It was noted that he had a 
trabeculectomy (glaucoma filtration procedure) with mitomycin 
C in the right eye in the past and developed hypotony (low 
intraocular pressure).  It was noted that there was advanced 
glaucoma in the left eye with consistently elevated 
intraocular pressure despite maximal medical treatment and 
despite laser treatment.  While hospitalized the veteran 
underwent a trabeculectomy with 5 FU in the left eye.  
Discharge diagnoses included advanced glaucoma, left eye and 
history of advanced glaucoma in the right eye.

When examined by VA in April 1997 for his service-connected 
left knee condition, the veteran's examiner noted that the 
veteran is legally blind from progressive glaucoma in both 
eyes.

Medical records received in June 1997 from the veteran's 
private physician, Dr. T.M.R., show that this physician has 
followed the veteran since June 1993 for advanced glaucoma, 
bilaterally and in July 1993 underwent filtration surgery in 
the right eye.  Dr R. noted, in an August 1996 memo, that the 
veteran had a family history of glaucoma.  He further noted 
that glaucoma in African-Americans is more than six times 
more common than in the white population and that the onset 
can be in the second to third decade of life.  He added that 
by the time the veteran was examined by him, his glaucoma was 
in the far advanced stage, suggesting that it quite likely 
had started at a fairly early period in his life, perhaps as 
early as the mid 1970's.

At his hearing in February 2000, the veteran testified that 
he was provided treatment for an episode of reddening of the 
eye and a routine eye examination in service but experienced 
no problems with his eyes that "were immediately evident."  
He said that he was referred to a physician for eye problems 
in the early 1990, after his soccer coach observed that he 
appeared to have some vision impairment.  He said that 
currently he is almost totally blind.    

In a letter dated in June 2000, a VA physician noted that VA 
has been following the veteran for advanced (primary open 
angle) glaucoma since 1993. He stated that given the advanced 
stage of the disease at the time of presentation to the VA, 
it is indeed quite likely that the veteran suffered from 
glaucoma in the 1980's and 1970's or even earlier.

The veteran's former VA physician, in a letter dated in 
January 2001, noted that the veteran was his patient from 
April 1996 until March 1997.  He stated that the extensive 
optic nerve damage to both of the veteran's eyes at the time 
of his presentation in 1996 indicate that his glaucoma was 
quite advanced and quite long-standing.  He further noted 
that it takes years if not decades in certain instances to 
have the optic nerves progress to this stage.  He added that 
for this reason, it would not be unusual for the veteran to 
have had this diagnosis early in his life, perhaps as early 
as his 20's or 30's.

Private treatment records, received in November 2001, show 
that in December 1992, the veteran was seen on a follow-up 
evaluation for complaints of left eye pain.  The veteran 
informed his examiner that he has noted that his vision gets 
hazy at times, especially when he gets up in the morning.  
Following an extensive ophthalmologic evaluation, glaucoma, 
right greater than left was diagnosed.

In a letter dated in August 2002, two of the veteran's VA 
physician's summarized the veteran's glaucoma disease course 
since November 1993.  It was noted that when he presented 
initially in November 1993, it was not documented from 
previous records when he was first diagnosed

The veteran was examined by VA ophthalmologist in March 2004 
pursuant to a September 2003 Board remand for the specific 
purpose of determining when the veteran's glaucoma had its 
onset.  The veteran's VA examiner reported, following 
examination of the veteran, that he is suffering from 
advanced primary open angle glaucoma.  He stated that it is 
likely he has been suffering from this disorder for many 
years.  He further stated, "however, if the question is 
whether or not ...(the veteran's)... military service is the 
cause of, or likely exacerbated his underlying glaucoma 
condition, review of the record does not reveal any evidence 
to indicate that this is so."  It was his assessment that 
the veteran has advanced primary open angle glaucoma with 
advanced visual field loss from glaucoma and that the 
likelihood that he may suffer additional visual loss from 
glaucoma.  He added that he did not see evidence that this 
glaucoma is a likely derivative of or likely to have been 
exacerbated by his experience during military service.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty. 38 U.S.C.A. § 1110.  Regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(b).

VA treatment records and private records confirm a current 
diagnosis of advanced primary open angle glaucoma. However, a 
review of service medical records is negative for any 
complaints, diagnoses, or treatment for glaucoma. The 
veteran's glaucoma diagnosis was not rendered until December 
1992, more than twelve years following the veteran's 
discharge from service.  This is too remote in time from 
service to attribute thereto absent competent (medical) 
evidence to the contrary.      

The Board recognizes the favorable opinions submitted by Dr. 
R. and several of the veteran's VA treating physicians 
tending to establish the onset of the veteran's glaucoma 
approximate to his service.  However, the Board gives greater 
weight to the opinion of the March 2004 VA examiner for the 
following reasons. First, the March 2004 VA examiner reviewed 
the claims folder, including the earlier opinions of Dr. R. 
and the veteran's service medical records. There is no 
indication that Dr. R. or the veteran's VA treating 
physicians reviewed the veteran's claims folder or service 
medical records; therefore his opinion is considered less 
informed.

Second, in arriving at the conclusion that the veteran's 
glaucoma was most likely not related to service, the March 
2004 VA examiner commented that the veteran has suffered from 
primary open angle glaucoma (the veteran's diagnosis) for 
many years but evidence that it is derivative of service is 
not shown by the objective clinical evidence. On the other 
hand, Dr. R. and the veteran's treating VA physicians have 
speculatively commented on the veteran's onset of glaucoma, 
but have not identified any evidence suggesting symptoms of 
this disorder in service, which might support this 
speculation.


To reiterate, the service medical records are negative for 
any eye problems, and the initial diagnosis of glaucoma was 
not rendered until December 1992. Although the veteran 
contends that his glaucoma developed in service and had gone 
undetected for many years subsequent thereto, the Board notes 
that the veteran's opinion as to medical matters is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In sum, while the veteran currently has glaucoma, such 
disability has not been medically attributed to an in-service 
event. The preponderance of the evidence is against the 
veteran's service connection claim for glaucoma. As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied. See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

ORDER


Service connection for blindness due to glaucoma is denied.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


